Filed 1/26/21 P. v. Do CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F078095
           Plaintiff and Respondent,
                                                                                 (Super. Ct. No. 1489507)
                    v.

 VINCENT H. DO,                                                                           OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Stanislaus County. Scott T.
Steffen, Judge.
         Stephanie L. Gunther, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Xavier Becerra, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Louis M. Vasquez and
Cavan M. Cox II, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-
         Vincent Do was charged with murder and child abuse after a minor in his care
suffered a fatal brain injury. He claimed the child suffered the injury during a fall while
hiking. The case proceeded to trial and a jury acquitted him of murder but found him
guilty of involuntary manslaughter and child abuse.
       On appeal, Do raises a single claim alleging the trial court erred in prohibiting
evidence of a non-testifying witness’s hearsay statement corroborating Do’s claim about
the fall. We affirm.
                                        BACKGROUND
Charges
       The Stanislaus County District Attorney charged Do with two crimes: Murder
(Pen. Code,1 § 187, subd. (a); count I), and child abuse (§ 273a, subd. (a); count II).
Count II included an enhancement for personally inflicting great bodily injury on a child
under age five (§ 12022.7, subd. (d)).
Trial Evidence
       Do operated a home for autistic children. According to him, part of his work with
the children included hiking and exercise. At some point, he began caring for J., a two-
and-a-half-year-old girl. About one week after he began caring for her, J. suffered a
serious brain injury resulting in hospitalization and her eventual death.
       In a statement to law enforcement officers, Do explained that he was holding J.’s
hand during a hike at a local park when they both slipped and fell. They first fell
backward, then J. stood up and fell forward. He carried her to the car and drove home,
where J. fell asleep. Several hours passed and she did not wake up. Do realized he must
have underestimated the fall and called 911 for help. Medical personnel transported J. to
the hospital but she did not survive.
       Two witnesses testified and corroborated Do in fact regularly hiked with children.
Cell phone records discussed and introduced at trial confirmed Do’s phone was in the
park the morning he claimed the fall occurred.

       1   All undesignated code references are to the Penal Code.


                                             2.
       The medical examiner who conducted an autopsy testified to J.’s various injuries.
J. had abrasions to her lip, nose, and knees. She also had bruising to one cheek, her upper
arm, and both sides of her hips and pelvis. There was no evidence of external trauma to
the head.
       In the examiner’s opinion, J.’s abrasions were consistent with a fall, the bruising
was inconsistent with a fall, and the brain injury was unlikely to occur from a short,
ground level fall. Overall, the bruising was consistent with the “pattern of a battered
child.” He believed treatment within an hour of the brain injury could have saved J.’s life
and a delay of four to five hours would be a substantial factor in her death. He agreed the
specific brain injury is difficult to perceive without training and would make a child
appear sleepy.
       A physician that treated J. at the hospital also testified. The physician largely
echoed the medical examiner’s testimony but added there were no other injuries to J.’s
bones, neck, spine, skull, and internal organs. In his opinion, it was “[v]ery unlikely” a
fall caused the brain injury.
       A biomechanical engineer testified on Do’s behalf. In her opinion, J.’s injuries,
including the brain trauma, were consistent with falling. She added that falling straight
backward and forward was unlikely to cause J.’s injuries, but if she fell while her hand
was being held it would increase rotational forces and the likelihood of the brain injury.
Verdict and Sentence
       Do was acquitted of murder but convicted of the lesser included offense of
involuntary manslaughter (§ 192, subd. (b)). He was also convicted of child abuse as
charged in count II. The jury found the great bodily injury enhancement true. He was
sentenced to serve nine years in prison.
                                      DISCUSSION
       Do claims the trial court violated his due process rights by excluding an
eyewitness’s out of court statement that “Mr. Do and [J.] were sliding down a hill or cliff

                                             3.
made of dirt. Both [J.] and Mr. Do fell backwards.” The eyewitness explicitly denied J.
also fell forward. Do’s counsel argued the statement was reliable because it was
spontaneous, given to a law enforcement officer one day after the incident, and there was
no “opportunity to fabricate [the] statement.”
       The trial court excluded the statement, concluding “it was [given] in response to a
question,” not fully “spontaneous,” and “there’s a[n in]sufficient showing of inherent
reliability to allow the statement to come in without cross-examination.” The court added
the eyewitness’s “percipient abilities [were] problematic. … [T]he fact that he’s on the
autism spectrum is problematic in both his ability to perceive and then relate what
happened ….”2 Our careful review of the record leads us to conclude no constitutional
violated occurred.3
       “ ‘ Few rights are more fundamental than that of an accused to present witnesses
in his own defense. [Citations.] [But i]n the exercise of this right, the accused, as is
required of the State, must comply with established rules of procedure and evidence
designed to assure both fairness and reliability in the ascertainment of guilt and
innocence.’ ” [Citation.] Thus, ‘[a] defendant does not have a constitutional right to the
admission of unreliable hearsay statements.’ ” (People v. Ayala (2000) 23 Cal.4th 225,
269 (Ayala); (People v. Williams (2016) 1 Cal.5th 1166, 1199.)
       Nonetheless, “completely excluding evidence of an accused’s defense
theoretically could … impair an accused’s due process right to present a defense.”
(People v. Fudge (1994) 7 Cal.4th 1075, 1103.) “[W]here constitutional rights directly
affecting the ascertainment of guilt are implicated, the hearsay rule may not be applied


       2The court also found it significant Do could move to continue the trial and secure
the eyewitness’s appearance at trial and noted the superficial inconsistency between the
eyewitness denying J. fell forward and Do’s claim she did fall forward.
       3 “ ‘ “[W]e review the ruling, not the court’s reasoning and, if the ruling was
correct on any ground, we affirm.” ’ ” (People v. Brooks (2017) 3 Cal.5th 1, 39.)


                                              4.
mechanistically to defeat the ends of justice.” (Chambers v. Mississippi (1973) 410 U.S.
284, 302 (Chambers).) Some factors relevant to determining the admissibility and
reliability of hearsay statements include: Whether the statement was against interest;
whether the statement was reasonably contemporaneous to the event; whether the
statement was later retracted; to whom the statement was made; whether the statement
was spontaneous; and whether the declarant will be subject to cross-examination. (Ayala,
supra, 23 Cal.4th at p. 270.)
       In Chambers, supra, the Supreme Court found a due process violation where
1) the trial court excluded hearsay statements reciting a person’s confession to the crime
for which the defendant was charged, 2) the confessor testified at trial and plausibly
retracted the confession, and 3) the defendant was not permitted to cross-examine the
witness regarding the prior confession.4 (Chambers, supra, 410 U.S. at pp. 300-303.) In
so finding, the Court announced “no new principles of constitutional law. Nor [did it]
signal any diminution in the respect traditionally accorded to the States in the
establishment and implementation of … criminal trial rules and procedures.” (Id. at
pp. 302-303.) The holding was limited to the unique “facts and circumstances of [the]
case,” (id. at p. 303) including the circumstance the confessor was available and present
to testify and submit to cross-examination. (Id. at p. 301.)
       This case is dissimilar. The court here found the hearsay statement insufficiently
reliable. Notably, the court found the absence of spontaneity and cross-examination
dispositive. (See People v. Garcia (2005) 134 Cal.App.4th 521, 539 [“[w]itness
availability [is] an important factor” in assessing admissibility of hearsay statements].)
The remaining indicia of reliability, in this case, do not alter the conclusion.5


       4 The defendant in Chambers was allowed to read the witness’s confession into
the record. (Chambers, supra, 410 U.S. at p. 291.)
       5 Of the remaining factors identified in Ayala, only the apparent lack of retraction
and the fact the statement was made within the context of a law enforcement interview

                                              5.
       Do’s remaining contention is that the excluded statement was trustworthy within
the meaning of Evidence Code section 1370.6 We disagree. His argument highlights the
importance of potential cross-examination as a factor relevant to admissibility.
       Evidence Code section 1370 provides the following three factors relevant to
“trustworthiness”:

              “(1) Whether the statement was made in contemplation of
              pending or anticipated litigation in which the declarant was
              interested.

              “(2) Whether the declarant has a bias or motive for
              fabricating the statement, and the extent of any bias or
              motive.

              “(3) Whether the statement is corroborated by evidence other
              than statements that are admissible only pursuant to this
              section.” (Evid. Code § 1370, subd. (b).)
The absence of cross-examination, however, renders it impossible on appeal to conclude
the statement was not made “in contemplation of pending or anticipated litigation in
which the declarant was interested,” or that “the declarant [did not have] a bias or motive
for fabricating the statement ….”7 As to the third factor, it is true the statement was
corroborated by other evidence, bringing us to our final point.



would weigh in favor of reliability. (See Ayala, supra, 23 Cal.4th at p. 270.) Do
otherwise makes little, if any, attempt to explain why the eyewitness had no opportunity
to fabricate the statement or how it was spontaneous. The trial court appropriately
considered these factors in its ruling.
       6 This section provides a hearsay exception for statements narrating, explaining, or
describing “the infliction or threat of physical injury upon” the declarant. (Evid. Code,
§ 1370, subd. (a).) Trustworthiness is a foundational prerequisite. The exception does
not apply in this case and is simply offered as a reference to codified factors relevant to
determining the reliability of statements.
       7Beyond cross-examination, there is no indication in the record the eyewitness’s
statement was tested in any manner, including by probing questions from the interviewer.

                                             6.
       Even were we to assume the statement at issue here was reliable, it was properly
excluded because it was not critical to the defense. (See Chambers, supra, 410 U.S. at
p. 302 [“exclusion of … critical evidence” coupled with antiquated rules denied due
process]; People v. Lightsey (2012) 54 Cal.4th 668, 716 [acknowledging admissibility of
hearsay statement hinges on “critical” need for evidence]; Green v. Georgia (1979)
442 U.S. 95, 97 [“excluded testimony was highly relevant to a critical issue,” resulting in
denial of fair trial].) Do’s defense regarding a slip and fall accident was presented to the
jury by his own statement to investigators and corroborated, in many respects, by J.’s
injuries indicating she did, in fact, fall.
       Each expert witness acknowledged the abrasions were consistent with a fall, as
were some of the bruises. Importantly, each expert opined—albeit to varying and mostly
dismissive degrees—a slip and fall could have caused the brain injury.
       Do’s defense was further corroborated by two other witnesses that made his claim
about hiking with children highly plausible. Moreover, the cell phone records all but
proved he was at the park with the children on the morning he claimed J. fell.
       Indeed, the verdict is consistent with Do’s defense. The jury rejected the murder
charge and, with it, any suggestion Do acted with malice. The jury instead convicted him
of involuntary manslaughter and child abuse. These convictions permitted the jury to
find Do guilty if he was criminally negligent by not seeking medical intervention with




Potential answers to questions regarding the witness’s bias, interest, or motive were
apparently not explored during the interview.


                                              7.
haste.8 The criminal negligence theory was entirely consistent with Do’s statement and
thorough defense.9 Accordingly, we find Do was not denied due process.
                                     DISPOSITION
       The judgment is affirmed.




                                                                           SNAUFFER, J.
WE CONCUR:



HILL, P.J.



DETJEN, J.




       8  For involuntary manslaughter, the jury was instructed a person must act with
criminal negligence, which the People alleged was “Failing to promptly get medical
attention.” For child abuse, the jury was instructed a person must act with criminal
negligence and willfully cause or permit a child to suffer injury. As noted, the People
also alleged Do personally inflicted great bodily injury (§ 12022.7, subd. (d)). The court
instructed the jury, “The phrase ‘personally inflicts great bodily injury’ means that
someone in person, that is directly and not through an intermediary, causes the great
bodily injury. It may include the failure to act where action is required.” (See People v.
Warwick (2010) 182 Cal.App.4th 788, 794-795 [personally inflicting injury includes “the
failure to act where action is required”].) Do does not challenge these instructions or the
sufficiency of the evidence.
       9Defense counsel concluded his argument as follows: “And I submit to you that
Mr. Do is not guilty of murder. He may be guilty of something else, but not murder. It
could be involuntary manslaughter. It could be child abuse likely to create great bodily
harm. But it’s not murder. He is not guilty of murder.” It would defy logic to find a due
process violation where the jury—in all likelihood—accepted the defense.


                                            8.